BROWN, J.
Plaintiff was employed by defendant as a teacher for a term of nine months, and was discharged about six weeks after the beginning of the term. She brought this action to’ recover her salary for the balance of the term; and, from a judgment in her favor and an order denying a new trial, defendant appeals.
Appellant contends that, under the provisions of Code, § 7492, plaintiff had the. right to appeal from the decision of the board, *382and, that such remedy is exclusive, and' this is the sole question presented on the appeal. Section 7492 is a part of the law relating to common school districts, and does not apply to independent districts, and no appeal lies from decisions of the board of education in independent districts. Downs v. Bruce Independent School Dist. No. 49 of Brookings County (S. D.) 216 N. W. 949.
A consolidated school district “shall, upon its formation, become an independent district with the powers and duties of, and be governed by the laws relating to' independent districts.” Code, § 7571-
It thus appears that no remedy by appeal was open to plaintiff, and she was entitled to maintain this action.
The judgment and order appealed from are affirmed.
BURCH, P. J., and POLLEY and CAMPBELL, JJ., concur.
SHERWOOD, J., not participating.